DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Liu( US 2021/0150747).
Regarding claim 1, Liu teaches a binocular disparity estimation method based on weakly supervised trusted cost propagation, comprising the following steps: 
step 1, obtaining a sparse and accurate initial cost diagram by the traditional feature matching method, i.e., a non-deep learning method( [0057], By using a multi-view geometry theory, a depth of a pixel may be calculated through a parallax of two monocular images (only as an example and not a limitation, a left image and a right image) of a binocular image; [0069], the initial matching cost matrix. In detail, when the parallax is 0, the matching cost obtaining unit 222 may directly connect the left and right feature images to obtain a matrix with a dimension H*W*2C); 
step 2, conducting energy propagation; and optimizing the initial cost diagram by a three-dimensional convolutional network ([0069], a multi-layer three-dimensional convolutional neural network (3D CNN)) to perform convolution to obtain the matching cost matrix); 
step 3, conducting disparity regression; converting the optimized initial cost diagram into a probability diagram which is a probability that each pixel belongs to each disparity([0075], update a 
finally obtaining a dense disparity diagram ([0075], updated matching cost matrix; [0078], The matching cost matrix of the third generation) .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661